913 So. 2d 1200 (2005)
Adrianne TSIKURIS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-1784.
District Court of Appeal of Florida, Second District.
October 12, 2005.
Rehearing Denied November 22, 2005.
SILBERMAN, Judge.
Adrianne Tsikuris challenges the denial of her motion to correct, reduce, or modify sentence that was filed pursuant to Florida Rule of Criminal Procedure 3.800(c). An order denying such a motion is not appealable, and Tsikuris has shown no basis for invoking our certiorari jurisdiction. See Morrow v. State, 799 So. 2d 1094, 1094 (Fla. 2d DCA 2001); Sirmons v. State, 775 So. 2d 389 (Fla. 2d DCA 2000). Accordingly, we dismiss her appeal.
Dismissed.
WHATLEY and NORTHCUTT, JJ., Concur.